Citation Nr: 1712898	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-31 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that had declined to reopen a previously final decision denying service connection for a low back disability.  A July 2015 Board decision reopened the claim for service connection and remanded the claim for further development.

The Veteran provided sworn testimony during a February 2015 videoconference hearing before a Veterans Law Judge who no longer works at the Board.  In January 2017, the Board notified the Veteran that he had the right to a new hearing; however, in February 2017, the Veteran declined a new hearing and opted to have the Board decide his case based on the evidence of record.  A transcript of the February 2015 hearing is associated with the claims file.

In July 2015, the Board remanded the appeal for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In July 2015, the Board remanded the reopened claim for service connection for a low back disability in order to obtain a VA examination and medical opinion by an orthopedic physician to address whether any current low back disability was incurred in or aggravated by service.  The Board also asked the examiner to specifically acknowledge and discuss any low back complaints in service and injuries since service, to include the Veteran's reported motor vehicle accident and workplace injuries.  The Board noted that the examiner must provide a clear rationale for the opinion.

Pursuant to the July 2015 remand directives, the RO obtained a VA examination in August 2015.  The Veteran was diagnosed with arthritis of the thoracolumbar spine, spinal stenosis, associated neurological symptoms of radiculopathy and urinary/stool incontinence, and intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  The examiner opined that the Veteran's claimed low back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Noting the September 1981 x-ray results that indicated that the Veteran had a leg length discrepancy (LLD), the examiner concluded that this pre-existing congenital condition led to low back pain while the Veteran was in service.  The examiner emphasized that it was highly unlikely that the Veteran lost around one inch of height in his left leg in less than two weeks from his entrance into the military.  As such, the examiner concluded that the Veteran's current low back conditions are less likely as not related to the Veteran's report of low back problems in service; rather, the examiner opined that the Veteran's current low back conditions are more likely related to his 1989 motor vehicle accident and 1993 on-the-job injury.

The Board finds that the August 2015 medical opinion did not substantially comply with the July 2015 remand directives.  See Stegall at 271.  Moreover, the examiner's opinion lacks adequate rationale and fails to consider all the relevant evidence of record, including lay statements.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Bloom v. West, 12 Vet. App. 185, 187 (1999); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Throughout the course of the claim history, the Veteran has made three contentions about how his low back conditions began and/or were aggravated.  First, in an April 1997 correspondence, the Veteran recalled that he sustained a back injury while performing field maneuvers in Germany in the winter of 1982.  Second, in the August 2013 appellate brief, the Veteran's representative contended that the lumbar spine condition and its source, the LLD, both began in training because these abnormalities were not noted in the Veteran's entrance examination.  Finally, in a January 2017 statement, the Veteran recalled that he sustained a back injury while slinging a duffel bag onto his back during his time at Fort Dix in New Jersey.  

The August 2015 examiner analyzed only whether the Veteran's current low back conditions are at least as likely as not incurred in or aggravated by the LLD.  The opinion is silent as to whether the Veteran's current low back conditions are, instead, at least as likely as not incurred in or aggravated by performing field maneuvers in Germany or slinging equipment in New Jersey.  

Furthermore, even if the LLD were the only contention of in-service event or injury, the opinion would still be inadequate because it does not provide sufficient rationale for dismissing the possibility that the LLD occurred in-service.  The examiner merely stated: "it also would be highly unlikely that the Vet lost ~1 inch of height in his left leg in less than 2 weeks from his entrance into the military."  The examiner did not explain the objective medical evidence/resources/experience used to arrive at the conclusions that the LLD caused the Veteran's in-service symptoms of low back pain, that the LLD is congenital, or that the height loss is highly unlikely.  The cause of the LLD noted in the service treatment records must be clarified to the extent possible.  This is particularly important given that the July 1981 entrance examination had referred to a left knee fracture at the age of 14, although the examination noted that his legs were the same length and that he had been active in sports.

On remand, the Veteran should be afforded the opportunity to identify information as to all VA and non-VA health care providers from whom he has sought orthopedic treatment.  The Board also finds that it would be helpful to obtain the Veteran's pre-service left knee fracture treatment records.  All outstanding treatment records should be associated with the claims file and considered upon readjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all health-care providers from whom he received treatment for the left knee fracture prior to service.  Once the necessary authorization forms are signed and returned, the RO must request all identified records and associate them with the claims folder.  If the Veteran has copies of these treatment records, he should submit them to the RO for inclusion in the claims file.  If the records cannot be found, the Veteran and his representative should be so informed and offered the opportunity to obtain and submit the records themselves.  The RO must adhere to all procedures noted in 38 C.F.R. § 3.159. 

2.  Request information from the Veteran as to all VA and non-VA health care providers from whom he has sought orthopedic treatment.  Obtain any outstanding records from appropriate sources.  If no additional records are available, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  Once the information has been received, obtain all identified records (not already of record) and associate them with the claims folder.

All efforts to obtain VA records will continue until it is reasonably certain that further attempts to obtain them would be futile.  In regard to all records sought, the Veteran and his representative must be provided the following information: (1) the identity of the records VA could not obtain; (2) an explanation of the efforts VA made to obtain the records; (3) a description of any further action VA will take regarding the claim; and (4) notice that the claimant is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(4)(e)(i-iv) (2016).

3.  Afford the Veteran a VA orthopedic examination to evaluate his current low back conditions.  The Board requests the examiner to thoroughly examine the Veteran and to review the evidence currently of record, to include all records obtained in conjunction with this remand.  

The examiner must address the following:

	a) whether there is clear and unmistakable evidence that the LLD noted in the service treatment records preexisted service; if the LLD preexisted service, the examiner must indicate whether it was congenital in nature or was the result of the left knee fracture the Veteran sustained at the age of 14;

	b) The examiner must opine as to whether there is clear and unmistakable evidence that any preexisting LLD was not aggravated beyond its natural progression by the Veteran's period of service; 

	c) if it is determined that the LLD did not preexist service, or that it preexisted and was aggravated beyond its natural progression in service, the examiner must opine as to whether it is at least as likely than not (at least a 50-50 degree of probability) that his currently diagnosed degenerative joint disease (DJD), spinal stenosis and intervertebral disc syndrome (IVDS) were caused or aggravated by the LLD noted in service.

	d) The examiner must also opine as to whether it is at least as likely as not that the currently diagnosed DJD, spinal stenosis and IVDS were caused or aggravated by any event of service, to include the injuries reportedly sustained in service, namely an injury suffered during field maneuvers in Germany or by slinging heavy equipment on his back.  

The examiner is advised that Veteran had injured his back in a 1989 motor vehicle accident that necessitated two subsequent back surgeries; he also sustained several work-related back injuries following service.  The examiner must also review and comment on the private medical providers April 2013 statement that all of the Veteran's current back disorders are related to work/service performed in the military.

All special studies or tests deemed necessary must be conducted.

The examiner should explain the basis for any opinion rendered, including discussion of any objective medical evidence/resources/experience used to arrive at the conclusions.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

4.  After the development requested above has been completed, the AOJ should again review the record, to include any recent treatment and evaluation records identified by the Veteran.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

